Case 2:20-cv-00281-JRG Document 206-1 Filed 08/20/21 Page 1 of 5 PageID #: 9384




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


  KAIFI LLC,

               Plaintiff,
                                              Case No. 2:20-CV-00281-JRG
        v.

  T-MOBILE US, INC. and                           Hon. Rodney Gilstrap
  T-MOBILE USA, INC.,

               Defendants.



 T-MOBILE’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO COMPEL
       KAIFI TO PRODUCE DOCUMENTS FROM ITS PARENT ENTITIES
Case 2:20-cv-00281-JRG Document 206-1 Filed 08/20/21 Page 2 of 5 PageID #: 9385




        On May 10, 2021, T-Mobile filed a pending motion to compel KAIFI to produce

 documents from its parent entities, Intellectual Discovery (“ID”) and Golden Wave Partners

 (“GWP”) (Dkt. 140). T-Mobile now respectfully submits this supplemental brief to inform the

 Court of additional relevant facts that have come to light regarding KAIFI and its parents’

 discovery misconduct regarding the asserted 728 Patent.

        As T-Mobile explained in its motion, KAIFI and its parents ID and GWP are abusing the

 discovery process by producing only those documents from ID and GWP that are helpful to

 KAIFI’s case, while withholding other relevant documents harmful to KAIFI’s case, even though

 KAIFI has practical control over all relevant ID and GWP documents and this Court has ample

 authority under Rule 34 to simply compel KAIFI to produce all such material. See Dkt. 140 at 3–

 7. In its opposition, KAIFI attempted to downplay the significance of what has been withheld,

 stating that “ID/GWP offered to produce all documents regarding the ’728 Patent, KAIFI, or this

 litigation.” Dkt. 146 at 2. KAIFI also disputed T-Mobile’s claim that “KAIFI and its parents can

 retain absolute discretion over which relevant documents are produced.” Id.

        Recent developments in KAIFI’s companion litigation against Verizon have demonstrated

 without any doubt that ID continues to deliberately withhold highly relevant, non-privileged

 documents regarding the 728 Patent, including 728 Patent licensing negotiations with Samsung.

 Worse yet, ID is actively blocking the production of this information from other sources, i.e.,

 Samsung itself. As detailed in Verizon’s Motion to Compel KAIFI and its Parent Corporation to

 Stop Preventing Third Party Evidence and for an Adverse Inference, see KAIFI, LLC v. Verizon

 Communications Inc., et al., Dkt. 74, No. 2:20-cv-280-JRG (E.D. Tex. Aug. 13, 2021), ID is

 refusing to release Samsung from confidentiality obligations regarding the licensing offers that ID

 itself imposed. Id. at 2. The prejudice is clear: Samsung has confirmed that (1) it received



                                                 1
Case 2:20-cv-00281-JRG Document 206-1 Filed 08/20/21 Page 3 of 5 PageID #: 9386




 “multiple proposals in the past from ID related to the ‘728 patent,” and (2) apart from the “fact of

 the licensing proposals,” ID has refused to allow Samsung to provide additional information

 regarding these licensing proposals. Id.; see also Ex. 1.

        KAIFI and ID should have produced documents and any other information regarding these

 licensing proposals long ago—at least during the nearly three months after it filed its opposition

 to T-Mobile’s Motion and represented to the Court that it had already offered to produce such

 information. Yet it has not. The reason is clear: these non-litigation licensing proposals will

 fatally undermine KAIFI’s vastly overstated damages claim. KAIFI and ID clearly want to delay

 the production of this information as long as possible, at least until after T-Mobile’s damages

 reports are due on August 23, 2021 and after the parties’ mediation on August 31, 2021.

        In view of the foregoing, and for the reasons set forth in T-Mobile’s Motion to Compel,

 T-Mobile respectfully requests that the Court order KAIFI to immediately produce all relevant

 documents from ID and GWP, including documents related to ID’s licensing offers to Samsung.

 T-Mobile further requests that the Court order KAIFI and ID to withdraw their objections to

 Samsung’s production and allow Samsung to produce the relevant information in its possession.

 Finally, for the reasons stated in Verizon’s motion, T-Mobile respectfully requests an adverse

 inference that instructs the jury that it can consider the Samsung documents to have disclosed

 information that is unfavorable to KAIFI’s position.




                                                  2
Case 2:20-cv-00281-JRG Document 206-1 Filed 08/20/21 Page 4 of 5 PageID #: 9387




  DATE: August 20, 2021              Respectfully submitted,

                                     GIBSON, DUNN & CRUTCHER LLP

                                     By: /s/ Josh A. Krevitt

                                         Josh A. Krevitt
                                         New York Bar No. 2568228
                                         Benjamin Hershkowitz
                                         New York State Bar No. 2600559
                                         Katherine Q. Dominguez
                                         New York Bar No. 4741237
                                         Paul J. Kremer
                                         New York Bar No. 4900338
                                         GIBSON, DUNN & CRUTCHER LLP
                                         200 Park Avenue
                                         New York, New York 10166-0193
                                         Telephone: (212) 351-4000
                                         Facsimile: (212) 351-4035
                                         bhershkowitz@gibsondunn.com
                                         kdominguez@gibsondunn.com
                                         pkremer@gibsondunn.com

                                         Nathan R. Curtis
                                         Texas State Bar No. 24078390
                                         GIBSON, DUNN & CRUTCHER LLP
                                         2001 Ross Avenue
                                         Dallas, Texas 75201-2923
                                         Telephone: (214) 698-3423
                                         Fax: (214) 571-2961
                                         ncurtis@gibsondunn.com

                                         Melissa R. Smith
                                         Texas State Bar No. 24001351
                                         GILLAM & SMITH, LLP
                                         303 S. Washington Ave.
                                         Marshall, TX 75670
                                         Telephone: (903) 934-8450
                                         Facsimile: (903) 934-9257
                                         Melissa@gillamsmithlaw.com

                                         Attorneys for Defendants T-Mobile US, Inc.
                                         and T-Mobile USA, Inc.
Case 2:20-cv-00281-JRG Document 206-1 Filed 08/20/21 Page 5 of 5 PageID #: 9388




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this notice was served on all counsel who have

 consented to electronic service, per Local Rule CV-5(a)(3)(A), on August 20, 2021.



                                             /s/ Josh A. Krevitt
                                             Josh A. Krevitt
